Citation Nr: 1411803	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-43 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an effective date earlier than July 28, 2008, for the award of service connection and compensation for tinnitus.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1979 to March 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the RO that, in pertinent part, granted service connection for tinnitus, evaluated as 10 percent disabling effective July 28, 2008; denied a compensable disability rating for service-connected bilateral hearing loss; and denied service connection for hypertension and for anxiety.  The Veteran timely appealed each denial, and appealed for an earlier effective date for the award of service connection and compensation for tinnitus.

Consistent with the evidence of record, the Board has recharacterized the issues on appeal as shown on the title page of this decision. 

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issue of service connection for residuals of exposure to toxic substances in the drinking water and air at Camp Lejeune (other than sinusitis) has been raised by the record (May 2012 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for an acquired psychiatric disability, to include anxiety and depression; and for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On April 13, 1983, VA received the Veteran's claim for service connection for hearing loss; this claim did not encompass a claim for service connection for tinnitus.

2.  On August 13, 1990, VA received the Veteran's claim for service connection for tinnitus.

3.  In November 1990, the RO denied service connection for tinnitus; the Veteran did not submit a notice of disagreement, or new and material evidence, within one year of the notice of that decision. 

4.  On July 28, 2008, VA received the Veteran's reopened claim for service connection for tinnitus.

5.  There was no pending claim prior to July 28, 2008, pursuant to which service connection for tinnitus could have been awarded.

6.  The RO assigned compensation for tinnitus, effective from the date of service connection.

7.  Audiometric testing, at worst, has revealed Level II hearing acuity in the right ear, and revealed Level IV hearing acuity in the left ear in August 2011.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 28, 2008, for the award of service connection and compensation for tinnitus, are not met.  38 U.S.C.A. §§ 1110, 1131, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).

2.  The criteria for a compensable evaluation for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through October 2008 and March 2010 letters, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In each letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims decided below have been obtained, to the extent possible.  The RO provided the Veteran with appropriate VA examinations, and there is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to these claims.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Earlier Effective Date 

The Veteran contends, in essence, that he is entitled to an effective date earlier than July 28, 2008, for the award of service connection and compensation for tinnitus.

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400(b).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).   

VA recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant). The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Veteran first filed a formal claim for service connection for hearing loss on April 13, 1983-i.e., within one year after separation from service.  Service connection was established for bilateral high frequency hearing loss, effective the day following his separation from active service on March 17, 1983, based on the results of an in-service February 1981 audiometric examination.  The Veteran was notified of this decision, and he did not appeal.  Hence, the May 1983 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

On August 13, 1990, the Veteran filed a claim for re-evaluation of his service-connected bilateral high frequency hearing loss; and filed to amend the claim to establish service connection for constant tinnitus, as secondary to the noise-induced neurosensory hearing loss.  In this regard, the Veteran contended that the reason the constant ringing was never claimed was because he always believed it was part of the hearing loss, and not a separate disability.  

In a November 1990 rating decision, the RO denied service connection for tinnitus on the basis that service treatment records do not reflect any findings or complaints of tinnitus or ringing in the ears; nor is there medical evidence showing currently recurring symptoms of tinnitus following discharge from service.  The Veteran was notified of this decision, and he did not appeal.  Hence, the November 1990 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Correspondence from the Veteran submitted on July 28, 2008, has been accepted as a reopened claim for service connection for tinnitus, as well as a claim for an increased evaluation for bilateral high frequency hearing loss, among other issues.  During a November 2008 VA examination, the Veteran reported the onset of tinnitus in 1981 after continued exposure to acoustic trauma from artillery noise while stationed in Okinawa, Japan.  The examiner opined that the Veteran's tinnitus was most likely the result of acoustic trauma in service, and was probably a symptom associated with his sensorineural hearing loss.  Service connection 
was ultimately established for tinnitus.

In a December 2008 rating decision, the RO assigned an effective date of July 28, 2008, for the award of service connection for tinnitus.  The Veteran appealed for an earlier effective date.

The Board notes that, following the RO's November 1990 denial of service connection for tinnitus, and prior to July 28, 2008-the date of receipt of the Veteran's reopened claim-the Veteran had not submitted any communication indicating an intent to apply for service connection for tinnitus, which would constitute a pending claim.  38 C.F.R. § 3.155.   His earlier claims for service connection for bilateral hearing loss and for tinnitus have been finally resolved, and the Veteran had not appealed the determinations.  Further, the Veteran had not raised a claim of clear and unmistakable error that would vitiate the finality of either the May 1983 rating decision or the November 1990 rating decision (see 38 C.F.R. § 3.105(a)).  Hence, there was no pending claim prior to July 28, 2008, pursuant to which benefits could be granted.

Since the reopened claim for service connection for tinnitus was received in 2008, more than one year following separation from service, as a matter of law, the effective date can be no earlier than the date of receipt of the claim.  38 C.F.R. § 3.400(b). 

Accordingly, the proper effective date can be no earlier than the date of receipt of the claim for service connection-that is, July 28, 2008.  The same result is reached under the criteria for a claim to reopen, 38 C.F.R. § 3.400(r). 

Moreover, the effective date of the award of compensation for tinnitus cannot precede the effective date of the grant of service connection.

In this case, the Board notes that the RO has assigned compensation for tinnitus, from the date of the grant of service connection.  That date is the date of receipt of the reopened claim on July 28, 2008.

Lastly, the Board has considered whether a sympathetic reading of the Veteran's original claim in April 1983 for service connection for hearing loss could encompass a claim for service connection for tinnitus.  In this regard, the Veteran must describe the nature of the disability for which he was seeking benefits.  The Veteran's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  "A [Veteran] may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).  

The Board finds that the claim filed in April 1983 for service connection for hearing loss adequately identified the ears as the disabled body part.  See Brokowski, 21 Vet. App. at 86.  Contrary to the Veteran's assertions, however, his service treatment records do not include any complaints of ear ringing or tinnitus.  None of the medical or lay evidence submitted in support of the claim filed in April 1983 contained any reference to tinnitus.  Indeed, the Veteran first mentioned the constant ringing in his ears several years later when he filed a claim in August 1990 for service connection for tinnitus as secondary to his noise-induced hearing loss.  Under these circumstances, the Board finds that there was no information that identified tinnitus as a disability for which the Veteran was seeking benefits in April 1983.  Hence, the scope of the Veteran's April 1983 claim for service connection for hearing loss is not broadened to include tinnitus.  Clemons, 23 Vet. App. at 5.     

Because the weight of the evidence is against the grant of an effective date earlier than July 28, 2008, reasonable doubt does not arise and the claim for an effective date earlier than July 28, 2008, for the award of service connection and compensation for tinnitus, is denied.

III.  Increased Rating

Service connection has been established for bilateral high frequency hearing loss.  The RO currently assigned a 0 percent (noncompensable) disability rating under 38 C.F.R. § 4.86, Diagnostic Code 6100, pertaining to hearing impairment.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings reported at audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

The regulations include special provisions for evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86.

The Veteran filed a claim for an increased rating for his bilateral hearing loss disability in July 2008.  Private treatment records reflect that the Veteran then required bilateral hearing aids for localization and improved speech recognition.
 
During a November 2008 VA examination, the Veteran complained that he could not hear birds without hearing aids; and that his greatest difficulty was being in a room with more than two people talking.  He reported a significant history of noise exposure and acoustic trauma during active service, and denied exposure to significant occupational noise post-service.  Pure tone thresholds on audiology testing revealed moderately severe hearing loss in the right ear, and revealed moderate hearing loss in the left ear.  Testing results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
50
85
95
LEFT
N/A
20
45
75
85

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  Pure tone threshold averages were 65 for the right ear and 56.25 for the left ear.  These findings correspond to Level II hearing in the right ear and Level I hearing in the left ear, which in turn corresponds to a noncompensable disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

In April 2010, the Veteran's wife indicated that the Veteran had much difficulty in understanding her and in understanding his two daughters.  He constantly asked them to report what they were saying, and often gave up and did not understand until they wrote down a word or sentence.

Also in April 2010, the Veteran's former supervisor indicated that alarms would sound at work; and that the Veteran did not hear them. 

The report of an August 2011 VA examination reflects that the Veteran complained of great difficulty understanding speech, and that he only understood 50 percent of speech on the telephone.  Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
55
85
95
LEFT
N/A
30
60
80
85

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 82 percent in the left ear.  Pure tone threshold averages were 66.25 for the right ear and 63.75 for the left ear.  These findings correspond to Level II hearing in the right ear and Level IV hearing in the left ear, which in turn corresponds to a noncompensable disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

The Board notes that the Veteran's service-connected tinnitus has been evaluated separately and is not for consideration in evaluating the Veteran's bilateral hearing loss.  38 C.F.R. § 4.14. 

The Board has considered the Veteran's statements as to the great difficulties he experiences socially as a result of his bilateral hearing loss, and finds his report of difficulties understanding conversation and speech credible.  However, the Board observes that VA examiners also considered the Veteran's functional difficulties, and indicated that amplification was beneficial.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2013).  The Veteran reported during VA examinations that he has great difficulty understanding speech and must ask people to repeat, and that he can only understand about 50 percent of speech on the telephone.  Thus, information concerning how the Veteran's hearing loss affects his daily functioning was obtained.

VA's audiological examinations are designed for the purpose of obtaining information necessary for the full and accurate application of the rating schedule, which is based exclusively on the results provided from two objective tests:  a pure tone audiometry test and a speech discrimination test.  See 38 C.F.R. § 4.85.  The Veteran has not offered any evidence demonstrating that the testing method used produces inaccurate, misleading, or clinically unacceptable results.  

It must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

While the Veteran has contended that his hearing has deteriorated, none of the audiometric examinations reflects a decrease in his level of hearing acuity significant enough to warrant a compensable rating.  These test results are highly probative evidence against his claim as testing was specifically accomplished to determine whether a worsening in auditory acuity is shown.  Accordingly, the Board finds that the preponderance of the evidence is against finding that his bilateral hearing loss has increased in severity to warrant a compensable rating, or that available findings do not accurately reflect his hearing ability.  Hence, the Board concludes that the objective clinical findings outweigh his lay assertions that a compensable evaluation is warranted.  

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by each of the Veteran's service-connected bilateral hearing loss are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for the disability.  In this case, comparing the Veteran's disability level and symptomatology for the disability alone, to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with current employment), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the foregoing reasons, a compensable disability rating for the Veteran's bilateral hearing loss is not warranted.



ORDER

An effective date earlier than July 28, 2008, for the award of service connection and compensation for tinnitus, is denied.  

A compensable evaluation for bilateral hearing loss is denied.


REMAND

Acquired Psychiatric Disability, and Hypertension 

VA is obliged to provide an examination when the record contains competent evidence that the Veteran has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran claims that an acquired psychiatric disability and hypertension had their onset in active service, and are related to his in-service training and stress to become both physically and mentally aggressive.  He contends that he suffered extreme anxiety in active service, which has continued post-service and led to hypertension.

The Veteran's Form DD 214 reflects that his primary specialty was as a field artillery batteryman in the U.S. Marine Corp.

The Board is required to analyze the credibility and probative value of the evidence of record.  However, in Pentecost v. Principi, 16 Vet. App. 124, 128 (Vet. App. May 24, 2002), the Court held that, in order to show presence during a stressful event, evidence need not demonstrate that a Veteran actually was present during the event if the evidence shows that his unit was present during the event.  To this extent, the Board concludes that the Veteran was exposed to stressful events in his assigned unit.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current psychiatric disability, to include anxiety and depression, and/or current hypertension that either had their onset during service or are related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013).  

With regard to hypertension, the Board notes that the Veteran's service treatment records do not reflect any treatment for hypertension or for blood pressure problems.  A blood pressure reading at the time of the Veteran's separation examination from active service in December 1982 was 110/70 (sitting).  The post-service records first show a diagnosis of hypertension in 2009, many years after the Veteran's separation from active service.  However, given the Veteran's argument, he appears to be claiming that his hypertension may be secondary to a psychiatric disability.

With regard to a claim for secondary service connection, the Board finds that there is no opinion as to whether the Veteran's hypertension is associated with any acquired psychiatric disability; or whether the Veteran's hypertension is aggravated by his service-connected sinusitis or by any other service-connected disability.  Hence, the Board cannot resolve this matter without further medical clarification.



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file (physical or electronic), VA treatment records for any psychiatric disability and for hypertension, dated from September 2011 to present.  

2.  Afford the Veteran a VA psychiatric examination to identify all current disability underlying the Veteran's current complaints of anxiety and depression; and to obtain information as to the current nature and likely etiology of any current psychiatric disability.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability had its onset in service, or is the result of disease or injury incurred or aggravated during service-to specifically include credible reports of exposure to in-service training and stress to become both physically and mentally aggressive in assignments as a field artillery batteryman, as reported by the Veteran.  If other causes are more likely, those should be noted.  The examiner should reconcile any opinion with the service treatment records and the Veteran's lay statements.

Note that the lack of mental health treatment in service does not diminish the credibility of the Veteran's statements that he experienced extreme anxiety in service.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

The Veteran's claims file, to include a complete copy of this REMAND, and any pertinent records contained in any electronic claims file, must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file.  

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of hypertension.  Upon examination of the Veteran and review of the file, the examiner is asked to render opinions as to the following:

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is the result of disease or injury incurred or aggravated during service-to specifically include credible reports of exposure to in-service training and stress to become both physically and mentally aggressive in assignments as a field artillery batteryman, as reported by the Veteran. 

b.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is caused by a service-connected disability (or the psychiatric disability currently on appeal).

c.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is aggravated (i.e., permanently increased in severity) by a service-connected disability (or the psychiatric disability currently on appeal) beyond the natural progress of the disability.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected sinusitis (or another service-connected disability).

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Thereafter, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


